People v Couser (2021 NY Slip Op 02728)





People v Couser


2021 NY Slip Op 02728


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Apr. 30, 2021.)


KA 19-00086.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vKNOWLEDGE COUSER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant appeals from a judgment convicting him of murder in the second degree (Penal Law § 125.25 [1]) and sentencing him to an indeterminate term of imprisonment of 20 years to life. Defendant's assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [4th Dept 1979]). However, upon a review of the record we conclude that nonfrivolous issues exist as to whether defendant actually entered a guilty plea (cf. People v Keitz, 99 AD3d 1254, 1255 [4th Dept 2012], lv denied 20 NY3d 1012 [2013], cert denied 571 US 993 [2013]), whether the court erred in failing, sua sponte, to conduct a competency hearing pursuant to CPL 730.30 (2), and whether defendant's waiver of the right to appeal was valid. Therefore, we relieve counsel of his assignment and assign new counsel to brief these issues, as well as any other issues that counsel's review of the record may disclose. (Appeal from Judgment of Wayne County Court, Daniel G. Barrett, J. - Murder, 2nd Degree).